Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/20 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Johnson on 1/8/20.
1.  (Currently Amended)  A method comprising:  
receiving, in a seller server, customer information from a customer computing device;
receiving, in the seller server, an item selection from the customer computing device;

generating, in the seller server, a series of potential retail installment agreements for the selected item at one or more possible user selectable term values within the determined extreme limit parameters;
eliminating, in the seller server, any retail installment agreement of the series of potential retail installment agreements for the selected item not meeting a seller constraint to generate a series of valid retail installment agreements for the selected item; 
generating, in the seller server, one or more objects including the series of valid retail installment agreements for the selected item;
sending, from the seller server, the one or more objects to the customer computing device enabling the customer computing device to display a dashboard comprising a first graphical interface element, a second graphical interface element distinct from the first graphical interface element, and a third graphical interface element distinct from the first graphical interface element and the second graphical interface element, wherein the first graphical interface element is a selectable element configured to be manipulated by a user of the customer computing device to indicate a first of the one or more possible user selectable term values, wherein the second graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a second of the one or more possible user selectable term values, wherein the third graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a fourth of the one or more possible user selectable term values, wherein manipulation of the first graphical interface element modifies the second graphical interface element to indicate a second of the one or more possible user selectable term values that corresponds to one of the series of valid retail installment agreements generated with the first of the one or more possible user selectable term values and manipulation of the second graphical interface element modifies the first graphical interface element to indicate a third of the one or more possible user selectable term values that corresponds to one of the series of valid retail installment agreements generated with the second of the one or more possible user selectable term values, and wherein the first graphical interface element is configured to be locked by the user such that manipulation of the second graphical interface element after the first graphical interface element is locked modifies the third graphical interface element without modifying the first graphical interface element;
receiving, in the seller server, a customer response from the computing device indicating a selected one of the series of valid retail installment agreements; and
generating, in the seller server, an indication of the selected one of the series of valid retail installment agreements indicated in the received customer response.

7.  (Currently Amended)  A server, comprising:
	a network interface; and
	a processor connected to the network interface, wherein the processor is configured with processor-executable instructions to perform operations comprising:  
receiving customer information from a customer computing device via the network interface;
receiving an item selection from the customer computing device via the network interface;
determining extreme limit parameters for the selected item based at least in part on a seller goal and the received customer information;
generating a series of potential retail installment agreements for the selected item at one or more possible user selectable term values within the determined extreme limit parameters;
eliminating any retail installment agreement of the series of potential retail installment agreements for the selected item not meeting a seller constraint to generate a series of valid retail installment agreements for the selected item; 
generating one or more objects including the series of valid retail installment agreements for the selected item;
sending the one or more objects to the customer computing device via the network interface enabling the customer computing device to display a dashboard comprising a first graphical interface element, a second graphical interface element distinct from the first graphical interface element, and a third graphical interface element distinct from the first graphical interface element and the second graphical interface element, wherein the first graphical interface element is a selectable element configured wherein the third graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a fourth of the one or more possible user selectable term values, wherein manipulation of the first graphical interface element modifies the second graphical interface element to indicate a second of the one or more possible user selectable term values that corresponds to one of the series of valid retail installment agreements generated with the first of the one or more possible user selectable term values and manipulation of the second graphical interface element modifies the first graphical interface element to indicate a third of the one or more possible user selectable term values that corresponds to one of the series of valid retail installment agreements generated with the second of the one or more possible user selectable term values, and wherein the first graphical interface element is configured to be locked by the user such that manipulation of the second graphical interface element after the first graphical interface element is locked modifies the third graphical interface element without modifying the first graphical interface element;
receiving a customer response from the computing device via the network interface indicating a selected one of the series of valid retail installment agreements; and
generating an indication of the selected one of the series of valid retail installment agreements indicated in the received customer response.

13.  (Currently Amended)  A non-transitory processor readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations comprising:  
receiving customer information from a customer computing device;
receiving an item selection from the customer computing device;
determining extreme limit parameters for the selected item based at least in part on a seller goal and the received customer information;

eliminating any retail installment agreement of the series of potential retail installment agreements for the selected item not meeting a seller constraint to generate a series of valid retail installment agreements for the selected item; 
generating one or more objects including the series of valid retail installment agreements for the selected item;
sending the one or more objects to the customer computing device enabling the customer computing device to display a dashboard comprising a first graphical interface element, a second graphical interface element distinct from the first graphical interface element, and a third graphical interface element distinct from the first graphical interface element and the second graphical interface element, wherein the first graphical interface element is a selectable element configured to be manipulated by a user of the customer computing device to indicate a first of the one or more possible user selectable term values, wherein the second graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a second of the one or more possible user selectable term values, wherein the third graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a fourth of the one or more possible user selectable term values, wherein manipulation of the first graphical interface element modifies the second graphical interface element to indicate a second of the one or more possible user selectable term values that corresponds to one of the series of valid retail installment agreements generated with the first of the one or more possible user selectable term values and manipulation of the second graphical interface element modifies the first graphical interface element to indicate a third of the one or more possible user selectable term values that corresponds to one of the series of valid retail installment agreements generated with the second of the one or more possible user selectable term values, and wherein the first graphical interface element is configured to be locked by the user such that manipulation of the second graphical interface element after the first graphical interface element is locked modifies the third graphical interface element without modifying the first graphical interface element;
receiving a customer response from the computing device indicating a selected one of the series of valid retail installment agreements; and


25.  (Currently Amended)  A method for providing an online transaction, comprising:
	receiving, in a seller server, customer information from a customer computing device via a network;
	receiving, in the seller server, an item selection from the customer computing device via the network;
	determining, in the seller server, extreme limit parameters for the selected item based at least in part on a seller goal and the received customer information;
	generating, in the seller server, a series of potential retail installment agreements for the selected item at one or more possible user selectable term values within the determined extreme limit parameters;
	eliminating, in the seller server, any retail installment agreement of the series of potential retail installment agreements for the selected item not meeting a seller constraint to generate a series of valid retail installment agreements for the selected item; 
	generating, in the seller server, one or more objects including the series of valid retail installment agreements for the selected item;
	sending the one or more objects from the seller server to the customer computing device via the network enabling the customer computing device to display a dashboard comprising a first graphical interface element, a second graphical interface element distinct from the first graphical interface element, and a third graphical interface element distinct from the first graphical interface element and the second graphical interface element, wherein the first graphical interface element is a selectable element configured to be manipulated by a user of the customer computing device to indicate a first of the one or more possible user selectable term values, wherein the second graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a second of the one or more possible user selectable term values, wherein the third graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a fourth of the one or more possible user selectable term values, wherein manipulation of the first graphical interface element modifies the second graphical interface element to , and wherein the first graphical interface element is configured to be locked by the user such that manipulation of the second graphical interface element after the first graphical interface element is locked modifies the third graphical interface element without modifying the first graphical interface element;
	displaying, at the customer computing device, an initial valid retail installment agreement from the series of valid retail installment agreements for the selected item based at least in part on the selected first dial interface element parameter and the selected second dial interface elements parameter;
	receiving, in the customer computing device, a user specified parameter selection; 
	identifying, in the customer computing device, another valid retail installment agreement from the series of valid retail installment agreements for the selected item corresponding to the user specified selection based at least in part on the one or more objects; and
	displaying, at the customer computing device, the another valid retail installment agreement.

28.  (Currently Amended)  A system, comprising:
	a customer computing device, comprising:
a first network interface configured to communicate with a network;
a display; and
a first processor coupled to the first network interface and the display;
	a seller server, comprising:
a second network interface configured to communicate with the network; and
a second processor coupled to the second network interface, wherein the second processor is configured with processor-executable instructions to perform operations comprising:

receiving an item selection from the customer computing device via the second network interface;
determining extreme limit parameters for the selected item based at least in part on a seller goal and the received customer information;
generating a series of potential retail installment agreements for the selected item at one or more possible user selectable term values within the determined extreme limit parameters;
eliminating any retail installment agreement of the series of potential retail installment agreements for the selected item not meeting a seller constraint to generate a series of valid retail installment agreements for the selected item; 
generating one or more objects including the series of valid retail installment agreements for the selected item; and
sending the one or more objects to the customer computing device via the second network interface, and
	wherein the first processor is configured with processor-executable instructions to perform operations comprising:
receiving the one or more objects via the first network interface enabling the customer computing device to display a dashboard comprising a first graphical interface element, a second graphical interface element distinct from the first graphical interface element, and a third graphical interface element distinct from the first graphical interface element and the second graphical interface element, wherein the first graphical interface element is a selectable element configured to be manipulated by a user of the customer computing device to indicate a first of the one or more possible user selectable term values, wherein the second graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a second of the one or more possible user selectable term values, wherein the third graphical interface element is a selectable element configured to be manipulated by the user of the customer computing device to indicate a fourth of the one or more possible user selectable term values, wherein manipulation of the first graphical interface element modifies the second , and wherein the first graphical interface element is configured to be locked by the user such that manipulation of the second graphical interface element after the first graphical interface element is locked modifies the third graphical interface element without modifying the first graphical interface element;
displaying, at the customer computing device, an initial valid retail installment agreement from the series of valid retail installment agreements for the selected item based at least in part on the selected first graphical interface element parameter and the selected second graphical interface element parameter;
receiving a user specified parameter selection; 
identifying another valid retail installment agreement from the series of valid retail installment agreements for the selected item corresponding to the user specified selection based at least in part on the one or more objects; and
displaying on the display the another valid retail installment agreement.

31-35 (Cancelled)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a 
In particular, a remarkable prior art is US 2013/0104079, Yasui, which discloses an interface that modifies the first element based on a selection of the second element.  See the progression of Figures 3A-3C.  This would be properly combinable with the cited art as a modification for the purposes of an efficient and simplified user location of the GUI as taught by Yasui.  However, in locking the first element as the amended claims now recite, such a modification to the cited references and Yasui would break the method of operation of Yasui which modifies the first element rather than lock the first element and therefore would not lead to a proper modification.  
Another remarkable art is US 9,436,380, Chmielewski, which discloses a radial menu, but does not teach the modification of the first element as a result of the second element.  

With regard to the 101 rejection, applicant recites a particular GUI that changes based upon specific changes to the various elements and is therefore eligible under Trading Technology Inc. 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
Primary Examiner, Art Unit 3684